department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list set ep rati legend taxpayer a amount p amount q dear this is in response to a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations were submitted under penalty of perjury in support of your request taxpayer a maintained an individual_retirement_account ira x under code sec_408 on date taxpayer a withdrew amount p from ira x to pay for pre-closing and closing costs associated with the sale of beach rental property and the purchase of a different beach rental property the sale and purchase occurred on december and of respectively and proceeds of amount q an amount in excess of amount p were deposited in a money market account on date a date within the 60-day period for rollovers taxpayer a asserts that his failure to timely roll over amount p was due to his attention being focused on his child’s neurological difficulties due to ongoing concerns regarding the development of speech and motor skills of his preschool- age child and as a result of teacher recommendations after taxpayer a’s child entered preschool in the fall of taxpayer a sought a neuropsychological assessment of his child testing occurred throughout december of and on date taxpayer a received a final report that confirmed his ongoing concerns he notes that he received the final report 60-day period submission that taxpayer a’s child received testing prior to the above neuropsychological assessment although the nature of such testing is unclear because this section of the report was redacted for privacy purposes the submission also indicates that concerns were raised in november of and it appears from the final report included in taxpayer a’s prior to the expiration of the an occupational therapist began working with taxpayer a’s child on a weekly basis six months prior to the december neuropsychological assessment based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount p code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines ira_rollovers and provides the rules applicable thereto code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred during the time leading up to although the information presented shows that taxpayer a’s child suffers from a neurological disability such disability was an ongoing concern to taxpayer a and predates taxpayer a’s withdrawal from his ira and including the testing of taxpayer a’s child taxpayer a was able to keep track of other matters and engage in financial transactions such as the ira withdrawal on date and the real_estate transactions on december and date in addition taxpayer a received the proceeds of his real_estate_transaction on date prior to having received his child’s test results thus the facts in this case do not demonstrate the type of circumstance that would justify a waiver of the 60-day rollover period therefore the service declines to waive the 60-day requirement under sec_408 in this case no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours carlim a ufcteins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
